Case 1:21-cr-00261-BPG Document1 Filed 07/14/21 Page 1of1

FILED ENTERED

 

eee LOGGED RECEIVED
PMC/em USAO#2021R00283 JUL 14 2021
JIM 07.14.21 AT BALTIMORE
CLERK, U.S. ath COURT
IN THE UNITED STATES DISTRICT COURBy = PSTRET DEPUTY
FOR THE DISTRICT OF MARYLAND
UNITED STATES OF AMERICA
*
V. * CRIMINAL nob alin Lie |
*
JAMES MCKENNA, * (Theft of Government Property
* 18 U.S.C. § 641)
Defendant. *
*
tek keke
INFORMATION

The Acting United States Attorney for the District of Maryland charges that:
On diverse occasions between in or about February 2018 through in or about December
2019, in the District of Maryland, the defendant,
JAMES MCKENNA,
willfully and knowingly did steal and purloin and knowingly convert to his use, any money or
thing of value of the United States, and any department or agency thereof.

18 U.S.C. § 641

July i 2021 CRA lare_| ey

Date Jonathan F. Lenzner U ;
ting United States Attorney
